Case 9:18-cv-80176-BB Document 641-1 Entered on FLSD Docket 03/16/2021 Page 1 of 30



                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as personal representative of
   the estate of David Kleiman, and W&K INFO
   DEFENSE RESEARCH, LLC

              plaintiffs,
   v.                                                                          Case No. 9:18-cv-80176 (BB/BR)

   CRAIG WRIGHT,

         defendant.
   _____________________________________/


                                 DR. CRAIG WRIGHT’S TRIAL EXHIBIT LIST1

       Exhibit                                                                                           Plaintiffs'
                         Date            Document Description                    Bates No./Source
       Number                                                                                            Objections
                                      W&K Info Defense Research
                                                                              KLEIMAN_00562358-
         D001          2/16/11        LLC Articles of
                                                                              KLEIMAN_00562359
                                      Organization
                                      2014 Limited Liability
                                      Company Reinstatement for
         D002          3/28/14                                                KLEIMAN_00299062
                                      W&K Info Defense Research
                                      LLC
                                      Exhibit D01 to J. Warren
         D003          2/26/16                                                                               R
                                      7/24/2019 deposition
                                                                             http://search.sunbiz.org
                                                                             /Inquiry/CorporationSe
                                                                             arch/GetDocument?agg
                                                                                   regateId=flal-
                                                                                  l11000019904-
                                                                              dce79b55-176a-4442-
         D004          4/12/18                                                         93a7-
                                                                             3c8896316aa2&transac
                                                                              tionId=l11000019904-
                                      2018 Limited Liability                    re-42d2ae10-fbd1-
                                      Company Reinstatement for                     4902-8f7e-
                                      W&K Info Defense Research               f57e746413cf&format
                                      LLC                                           Type=PDF
                                      First Amended Complaint.               KLEIMAN_00561088-
         D005          9/18/17                                                                              R, H
                                      Kleiman v. Computer                    KLEIMAN_00561103
   1
       Dr. Wright reserves the right to introduce any document identified on Plaintiffs’ exhibit list.
Case 9:18-cv-80176-BB Document 641-1 Entered on FLSD Docket 03/16/2021 Page 2 of 30




    Exhibit                                                                  Plaintiffs'
               Date        Document Description           Bates No./Source
    Number                                                                   Objections
                         Forensics LLC, Conrad &
                         Paige. Case No. 50-2016-
                         CA-013045
                         Email chain between I.
                         Kleiman and Florida
     D006      6/7/15                                    KLEIMAN_00002695        R
                         Division of Corporations re:
                         articles of incorporation
                                                          KARP_00000140-
     D007     10/25/13
                         D. Kleiman Last Will             KARP_00000144
                         Letter to Department of the
                                                          KARP_00000052-
     D008     6/18/15    Treasury from The Karp Law                             R, H
                                                          KARP_00000054
                         Firm
                         Plaintiffs' Second Amended
                         Responses and Objections to
     D009     3/21/19    Wright's First Set of
                         Interrogatories to Plaintiff,
                         Ira Kleiman
                         Supreme Court of New
                         South Wales Notice of
                                                          PAIGE_00001908-
     D010      9/3/13    Listing Case No.                                        H
                                                          PAIGE_00001909
                         2013/00245661 with
                         envelope
                         Email chain between P.
                         Paige, C. Conrad and I.          PAIGE_00002952-
     D011      5/8/14                                                            H
                         Kleiman re: Mailbox              PAIGE_00002953
                         Renewal Reminder
                         Exhibit D02 to J. Warren
     D012     10/5/12
                         7/24/2019 deposition
                         Exhibit D03 to J. Warren          DEF_00762932-
     D013     12/2/14
                         7/24/2019 deposition              DEF_00762934
                         Letter to Palm Beach County
                         Courthouse - North Branch        KARP_00000020-
     D014     10/25/13                                                          R, H
                         from The Karp Law Firm           KARP_00000040
                         with attachments
                         D. Kleiman TransUnion            KARP_00000096-
     D015     5/21/13                                                           R, H
                         credit report                    KARP_00000100
                         Letter to B. McSwain, Casa
                         Rio Homeowners' Sub-             KARP_00000159-
     D016     10/26/10                                                          R, H
                         Association, Inc. from The       KARP_00000160
                         Karp Law Firm
                         Email chain between K.
                         Andreou, C. Wright and          KIMON_00000401-
     D017     4/29/13                                                           R, H
                         multiple others re: Dave        KIMON_00000402
                         Kleiman

                                               2
Case 9:18-cv-80176-BB Document 641-1 Entered on FLSD Docket 03/16/2021 Page 3 of 30




    Exhibit                                                                 Plaintiffs'
               Date        Document Description          Bates No./Source
    Number                                                                  Objections
                                                        DKUHARCIK000001-
     D018      2010                                                             R
                         D. Kleiman 2010 Tax Return     DKUHARCIK000010
                                                        DKUHARCIK000011-
     D019      2011                                                             R
                         D. Kleiman 2011 Tax Return     DKUHARCIK000023
                         Email to P. Paige, B. Long,
                         G. Kelley, C. Bell, M.
                         Shannon, J. Hatchett, E.
                         Robi, G. Freemyer, P. Henry,
     D020     4/29/13                                    PAIGE_00003509        R, H
                         C. Wright, S. Moulton, W.
                         Marney, B. Bell, B. Dean, K.
                         Andreou and G. Kelley from
                         C. Conrad re: Dave Kleiman
                         Exhibit 5 to R. Radvanovsky    DEF_00285685/BEV_
     D021     2/16/11
                         12/12/2019 deposition              00643451
                         A. Antonopoulos' time log
     D022     12/3/19
                         (1/7/2020 depo, Ex. 6)
                         Exhibit 14 to A.
     D023     12/30/19   Antonopoulos 1/7/2020
                         deposition
                         Exhibit 17 to A.
     D024                Antonopoulos' 1/7/2020
                         deposition
     D025     7/16/19    M. Edman invoice 7/16/2019
     D026     8/15/19    M. Edman invoice 8/15/2019
     D027      1/9/20    M. Edman invoice 1/9/2020
                         Email chain with attachment
                         between C. Wright and R.         DEF_00212902-
     D028     5/26/06                                                          R, H
                         Radvanovsky re: And              DEF_00212939
                         another thing…
                         Email chain between D.
                         Kleiman, C. Wright and R.
     D029     4/19/10                                   DEFAUS_00693293        R, H
                         Radvanovsky re: Papers so
                         far.
                         Email chain between C.
     D030      6/8/10    Wright and D. Kleiman re:      DEFAUS_00089140        R, H
                         An update
                         Email with attachment to V.
                                                          DEF_00026615-
     D031     10/15/12   Raj from C. Wright re:                                R, H
                                                          DEF_00026628
                         Travel
                         Verified Complaint, Wells
     D032     8/16/13    Fargo Bank v. D. Kleiman                              R, H
                         Case No. 2013CA013002
                         Exhibit 18 to J. Wilson
     D033      8/8/13                                     DEF_00262775         R, H
                         11/8/2019 deposition

                                              3
Case 9:18-cv-80176-BB Document 641-1 Entered on FLSD Docket 03/16/2021 Page 4 of 30




    Exhibit                                                                        Plaintiffs'
               Date       Document Description            Bates No./Source
    Number                                                                         Objections
                        Computer Forensic LLC           KLEIMAN_00182952-
     D034      2/3/12                                                                 R, H
                        Articles of Organization        KLEIMAN_00182953
                        Stamped Filed Articles of
                        Amendment to Articles of        KLEIMAN_00179597-
     D035     6/11/12                                                                 R, H
                        Organization for Computer       KLEIMAN_00179602
                        Forensic LLC
                                                        http://search.sunbiz.org
                                                        /Inquiry/CorporationSe
                                                        arch/GetDocument?agg
                                                             regateId=flal-
                                                            l12000020457-
                                                         70db3a83-e142-4ce8-
     D036      3/5/13                                             b08f-               R, H
                                                        64567b596850&transa
                                                        ctionId=l12000020457-
                                                         b49a44ab-6cd4-4cd1-
                        2013 Limited Liability                    b40a-
                        Company Annual Report of         312bff296ec4&format
                        Computer Forensics LLC                 Type=PDF
                        Non-Party Computer
                        Forensics LLC's Response to
                        Defendant's Subpoena to
                        Produce Documents,
     D037     4/15/19                                                                  R
                        Information, or Objects or to
                        Permit Inspection of
                        Premises in a Civil Action
                        Dated March 28, 2019
                        Motion to Compel IN RE:
     D038      8/3/17   Estate of David A. Kleiman                                     R
                        File no. 13-5060
                        Settlement Agreement,
                        Kleiman v. Computer
     D039     2/27/18   Forensic LLC, C. Conrad                                        R
                        and P. Paige Case No. 50-
                        2016-013045
                        Email to M. Sheppard, D.
                        Ostrom, J. Giarraputo, N.
     D040     11/4/12                                   KLEIMAN_00413435               R
                        Pham from D. Kleiman re:
                        US v. Garcia - Expert
                        Email chain with attachment
                        between D. Kleiman, C.
                                                        KLEIMAN_00071223-
     D041     1/30/13   Conrad and P. Paige re:                                        R
                                                        KLEIMAN_00071225
                        Question on costs for a
                        company

                                              4
Case 9:18-cv-80176-BB Document 641-1 Entered on FLSD Docket 03/16/2021 Page 5 of 30




    Exhibit                                                                 Plaintiffs'
               Date        Document Description          Bates No./Source
    Number                                                                  Objections
                         Email chain between C.
                         Wright, C. Conrad, P. Paige,
                         B. Long, G. Kelley, M.
                         Shannon, J. Hatchett, E.        PAIGE_00003483-
     D042     4/29/13                                                           H
                         Robi, G. Freemyer, P. Henry,    PAIGE_00003484
                         S. Moulton, W. Marney, B.
                         Bell, B. Dean and K.
                         Andreou re: Dave Kleiman
                         Email chain between C.
                         Wright, C. Conrad, P. Paige,
                         B. Long, G. Kelley, M.
                         Shannon, J. Hatchett, E.        PAIGE_00003415-
     D043     4/30/13                                                          R, H
                         Robi, G. Freemyer, P. Henry,    PAIGE_00003416
                         S. Moulton, W. Marney, B.
                         Bell, B. Dean and K.
                         Andreou re: Dave Kleiman
                         Email chain between K.
                                                         PAIGE_00002763-
     D044     12/9/15    Andreou and P. Paige re:                               H
                                                         PAIGE_00002764
                         Bitcoin?
                         Change to company details      KLEIMAN_00004927-
     D045     4/24/14                                                       H, A, COM
                         for Coin-Exch Pty Ltd.         KLEIMAN_00004928
                         Email with attachment from
                                                        KLEIMAN_00400106-
     D046     6/22/16    I. Kleiman to I. Kleiman re:                           H
                                                        KLEIMAN_00400107
                         Doc 22.06.16 09:12:07
                         Email chain between D.
     D047     10/16/18   Kleiman and I. Kleiman re:     KLEIMAN_00003249
                         Happy B-day!
                         Docket, IN RE: Estate of
     D048                David Alan Kleiman Case                               R, H
                         No. 50-2013-CP-005060
                         Letter to Palm Beach County
     D049     8/30/13    Tax Collector from The Karp      KARP_00000134        R, H
                         Law Firm
                         Order for Payment of Funds
                         (testate), IN RE: Estate of
     D050     1/21/14                                     KARP_00000081         R
                         David Alan Kleiman File No.
                         502013CP005060
                         Petition for Subsequent
                         Administration, IN RE:
                                                         KARP_00000149-
     D051     1/29/16    Estate of David Alan                                   R
                                                         KARP_00000150
                         Kleiman File No.
                         502013CP005060
                         Oath of Personal                KARP_00000044-
     D052     1/29/16
                         Representative and              KARP_00000045

                                              5
Case 9:18-cv-80176-BB Document 641-1 Entered on FLSD Docket 03/16/2021 Page 6 of 30




    Exhibit                                                                Plaintiffs'
               Date        Document Description         Bates No./Source
    Number                                                                 Objections
                         Designation and Acceptance
                         of Resident Agent, IN RE:
                         Estate of David Alan
                         Kleiman File No.
                         502013CP005060
                         Letter to American Home
     D053     10/5/10    Mortgage Servicing Inc.         KARP_00000161         R
                         from D. Kleiman
                         Computer Forensics LLC
     D054     12/19/12   Profit & Loss January 1 -     KLEIMAN_00071500       R, H
                         December 19, 2012
                         Computer Forensics LLC
     D055     1/24/13    Profit & Loss January -       KLEIMAN_00397321       R, H
                         December 2012
                         Email with attachment from
                         D. Kleiman to D. Kuharcik,
                                                       KLEIMAN_00397318-
                         C. Conrad, P. Paige and
     D056     1/31/13                                  KLEIMAN_00039734       R, H
                         Computer Forensics LLC
                                                              4
                         Accounting re: Computer
                         Forensics LLC Accounting
                         Email with attachment from
                         D. Kleiman to D. Kuharcik
                         and Computer Forensics        KLEIMAN_00397845-
     D057     3/20/13                                                         R, H
                         LLC Accounting re:            KLEIMAN_00397858
                         Computer Forensics LLC
                         Accounting - 1099s
                         Email to self from D.
                                                       KLEIMAN_00065362-
     D058     6/30/18    Kleiman re: Fw: Balance                               R
                                                       KLEIMAN_00065363
                         alert
                         Email chain with attachment
                         between D. Kleiman, C.        DEFAUS_00694544-
     D059     2/15/11                                                          H
                         Wright and L. Wright re:      DEFAUS_00694550
                         Registration - TTA1
                         Email with attachment to C.
                         Wright and L. Wright from     DEFAUS_00694588-
     D060     2/16/11                                                          H
                         D. Kleiman re: Four           DEFAUS_00694596
                         proposals
                         Email chain with attachment
                         between C. Wright, S.           DEF_01108419-
     D061      4/2/13                                                          H
                         Matthews and R. Watts re:       DEF_01108457
                         FW: coin-ex
                         Deed of Assignment and
                                                         DEF_00023206-
     D062     7/15/13    Charge between Craig                                  H
                                                         DEF_00023219
                         Wright (ABN 97 481 146

                                              6
Case 9:18-cv-80176-BB Document 641-1 Entered on FLSD Docket 03/16/2021 Page 7 of 30




    Exhibit                                                                  Plaintiffs'
                Date         Document Description         Bates No./Source
    Number                                                                   Objections
                           384) and DeMorgan Wright
                           Family Trust
                           Consent order acceptance
     D063       9/1/13                                     DEF_00029333         H, A
                           dates 1/9/2013
                           IP Deed of Assignment
                           between The Wright Family       DEF_00029245-
     D064      9/15/13                                                           H
                           Trust DeMorgan and Coin-        DEF_00029252
                           Exch Pty Ltd
                           Email chain between C.
                                                         DEFAUS_00119548-
     D065      4/28/14     Wright and I. Kleiman re:
                                                         DEFAUS_00119554
                           domains
                           Email chain between U. Ng,
                           C. Wright, R. Watts and A.
                           Pedersen re: Official 2015
     D066      3/18/15                                     DEF_00030159          H
                           Annual Report Notice for :
                           W&K Info Defense Research
                           LLC
              7/25/2017;   Letters to I. Kleiman, C.
              5/31/2011;   Wright and D. Kleiman from    KLEIMAN_00016650-
     D067                                                                        H
              5/31/2011;   the U.S. Department of        KLEIMAN_00016655
              5/31/2011    Homeland Security
                           Exhibit 70 to G. Andresen      GAVIN_00000375-
     D068       9/9/14                                                          R, H
                           2/26/2020 deposition           GAVIN_00000376
                           Exhibit 71 to G. Andresen
     D069      2/14/18                                                           H
                           2/26/2020 deposition
                           Email chain with attachment
                           between D. Kleiman, C.        DEFAUS_00694603-
     D070      2/17/11
                           Wright and L. Wright re:      DEFAUS_00694607
                           Four proposals
                           Email with attachment from
                           L. Wright to D. Kleiman and     DEF_00010360-
     D071      2/15/14                                                           H
                           C. Wright re: GreyFog           DEF_00010377
                           Revenant Device information
                           Email to D. Kleiman and L.
     D072       2/6/11     Wright from C. Wright re:     DEFAUS_00092734         H
                           Idea - research
                           Email chain between D.
                                                         DEFAUS_00694501-
     D073      2/15/11     Kleiman, C. Wright and L.                             H
                                                         DEFAUS_00694502
                           Wright re: Link to R&D site
                           Email chain with attachment
                           between D. Kleiman, C.        DEFAUS_00694555-
     D074      2/16/11                                                           H
                           Wright and L. Wright re:      DEFAUS_00694559
                           Registration - TTA1


                                               7
Case 9:18-cv-80176-BB Document 641-1 Entered on FLSD Docket 03/16/2021 Page 8 of 30




    Exhibit                                                                Plaintiffs'
               Date       Document Description          Bates No./Source
    Number                                                                 Objections
                        Email chain with attachment
                        between D. Kleiman, C.           DEF_0009686-
     D075     2/16/11                                                          H
                        Wright and L. Wright re:         DEF_00009695
                        Registration - TTA1
                        Email with attachment from
                                                        DEF_00009698-
     D076     2/16/11   D. Kleiman to C. Wright and
                                                        DEF_00009706
                        L. Wright re: Four proposals
                        Email with attachment from
                        D. Kleiman to C. Wright and     DEF_00009709-
     D077     2/16/11                                                          H
                        L. Wright re: Vet owned         DEF_00009712
                        business requirements
                        Email chain between C.
                        Wright, D. Kleiman and L.
     D078      2/2/11                                  DEFAUS_00092733         H
                        Wright re: [DHS Cyber R&D
                        Grants $40MM]
                        Email chain between C.
                        Wright, L. Wright and D.       DEFAUS_00092832-
     D079     2/15/11                                                          H
                        Kleiman re: Link to R&D        DEFAUS_00092833
                        site
                        Email with attachment from
                                                       DEFAUS_00092834-
     D080     2/15/11   C. Wright to D. Kleiman and                            H
                                                       DEFAUS_00092897
                        L. Wright re: Registration
                        Email with attachment from
                        C. Wright to D. Kleiman and    DEFAUS_00092962-
     D081     2/15/11                                                          H
                        L. Wright re: Registration -   DEFAUS_00093024
                        TTA1
                        Email chain between C.
                        Wright, D. Kleiman and L.      DEFAUS_00093049-
     D082     2/16/11                                                          H
                        Wright re: Registration -      DEFAUS_00093052
                        TTA1
                        Email to D. Kleiman and L.
                                                       DEFAUS_00093058-
     D083     2/16/11   Wright from C. Wright re:                              H
                                                       DEFAUS_00093059
                        Abstract 2
                        Email chain between C.
                                                       DEFAUS_00093060-
     D084     2/16/11   Wright, D. Kleiman and L.                              H
                                                       DEFAUS_00093061
                        Wright re: Abstract 3
                        Email to D. Kleiman and L.
                                                        DEF_00018870-
     D085     2/16/11   Wright from C. Wright re:                              H
                                                        DEF_00018871
                        Abstract 4
                        Email chain between C.
     D086     2/16/11   Wright, D. Kleiman and L.      DEFAUS_00093074
                        Wright re: Four proposals



                                             8
Case 9:18-cv-80176-BB Document 641-1 Entered on FLSD Docket 03/16/2021 Page 9 of 30




    Exhibit                                                                    Plaintiffs'
               Date        Document Description          Bates No./Source
    Number                                                                     Objections
                         Email chain between C.
     D087     2/16/11    Wright, D. Kleiman and L.      DEFAUS_00093075
                         Wright re: Four proposals
                         Email to I. Kleiman from C.
                                                       DEFAUS_00112868-
     D088     2/16/14    Wright re: FW: Registration                               H
                                                       DEFAUS_00112873
                         - TTA1
                                                       https://www.youtube.c
     D089     5/10/18    YouTube tribute to D.         om/watch?v=uVtOkE5
                         Kleiman by C. Wright                   vHbY
                                                       KLEIMAN_00006307-
     D090     4/26/13                                                              R
                         D. Kleiman Autopsy report     KLEIMAN_00006313
                         D. Kleiman VA records
     D091     7/22/19                                  KLEIMAN_00401268            R
                         Pages 1-999
                         D. Kleiman VA records
     D092     7/22/19                                  KLEIMAN_00402268            R
                         Pages 1000-1999
                         D. Kleiman VA records
     D093     7/22/19                                  KLEIMAN_00404766            R
                         Pages 2000-2999
                         D. Kleiman VA records
     D094     7/22/19                                  KLEIMAN_00405766            R
                         Pages 3000-3999
                         D. Kleiman VA records
     D095     7/22/19                                  KLEIMAN_00406766            R
                         Pages 4000-4999
                         D. Kleiman VA records
     D096     7/22/19                                  KLEIMAN_00407766            R
                         Pages 5000-5999
                         D. Kleiman VA records
     D097     7/22/19                                  KLEIMAN_00408766            R
                         Pages 6000-6999
                         D. Kleiman VA records
     D098     7/22/19                                  KLEIMAN_00409766            R
                         Pages 7000-7999
                         D. Kleiman VA records
     D099     7/22/19                                  KLEIMAN_00410766            R
                         Pages 8000-8999
                         D. Kleiman VA records
     D100     7/22/19                                  KLEIMAN_00411766            R
                         Pages 9000-9999
                         D. Kleiman VA records
     D101     7/22/19                                  KLEIMAN_00403268            R
                         Pages 10000-10999
                         D. Kleiman VA records
     D102     7/22/19                                  KLEIMAN_00404268            R
                         Pages 11000-11497
                                                          DEF_00727082-
     D103      2009
                         Bitcoin blockchain code          DEF_00727091
                         "Bitcoin: A Peer-to-Peer
                                                          DEF_00985722-
     D104     10/31/08   Electronic Cash System" by
                                                          DEF_00985730
                         S. Nakamoto
                         Email to S. Pearson from C.
                                                          DEF_00213377-
     D105      8/9/06    Wright re: LLM - Paper                                   R, H
                                                          DEF_00213396
                         (Student #05028244)


                                                 9
Case 9:18-cv-80176-BB Document 641-1 Entered on FLSD Docket 03/16/2021 Page 10 of 30




    Exhibit                                                                 Plaintiffs'
                Date       Document Description          Bates No./Source
    Number                                                                  Objections
                         Foundations of Commercial
                         Law
                         "The Electronic
                         Communications Act 2000,
                         Which Endows Electronic
                         Signatures With The Force
                         Of Law, Has Been Stated To
                         Represent The Final Piece Of
                         The Jigsaw In Creating An       DEF_00257472-
      D106     2/7/12                                                          R, H
                         Enforceable Electronic          DEF_00257492
                         Contract. However, The
                         Legislation May Not Ensure
                         That There Are No Areas Of
                         Uncertainty In Electronic
                         Contract Formation."
                         Ecommerce Law
                         Email chain with attachment
                                                         DEF_00335019-
      D107    12/22/07   between C. Wright and C.                              R, H
                                                         DEF_00335088
                         Cid re: GIAC Gold
                         "Electronic Contracting in an
                                                         DEF_00353292-
      D108     1/14/08   Insecure World" by C.                                 R, H
                                                         DEF_00353327
                         Wright
                         "Payments Providers and
                         Intermediaries as Defined in    DEF_01840155-
      D109     7/14/07                                                         R, H
                         the Law of the Internet" by     DEF_01840162
                         C. Wright
                         "The Impact of Internet
                                                         DEF_01312345-
      D110     6/21/08   Intermediary Liability" by C.                         R, H
                                                         DEF_01312434
                         Wright
      D111     6/9/08    Flow Chart                      DEF_01923256        R, H, A
                         Certificate of Registration
                         for "Bitcoin: A Peer-to-Peer
                                                         DEF_01515827-
      D112     4/11/19   Electronic Cash System"                                H
                                                         DEF_01515828
                         and Certificate of
                         Registration for "Bitcoin"
                         C. Wright Master of
                         Management (Information
      D113     5/3/06                                    DEF_01515878           H
                         Technology) from Charles
                         Sturt University
                         C. Wright Master of
                         Networking and System
      D114     4/8/05                                    DEF_01515879           H
                         Administration from Charles
                         Sturt University


                                              10
Case 9:18-cv-80176-BB Document 641-1 Entered on FLSD Docket 03/16/2021 Page 11 of 30




    Exhibit                                                                  Plaintiffs'
                Date       Document Description           Bates No./Source
    Number                                                                   Objections
                         C. Wright CompTIA
      D115                                                 DEF_01515891          H
                         Security+ certification
                         C. Wright Master of
                                                           DEF_01515937-
      D116     5/23/16   Statistics from University of                           H
                                                           DEF_01515940
                         Newcastle
                         C. Wright Master of Science
                         Information Security
      D117     9/21/12                                     DEF_01515947          H
                         Management degree from
                         SANS Technology Institute
                         C. Wright Master of Science
                         Information Security
      D118     6/28/12                                     DEF_01515948          H
                         Engineering degree from
                         SANS Technology Institute
                         C. Wright Statement of
                         Academic Record for Master        DEF_01515951-
      D119     5/23/16                                                           H
                         of Statistics from The            DEF_01515954
                         University of Newcastle
                         Email chain between T.
      D120     4/30/13   Young and C. Wright re:           DEF_00026682
                         Meeting
                         C. Wright 2013 Australian         DEF_01492450-
      D121      2013                                                             H
                         Tax return for individuals        DEF_01492481
                         C. Wright Australian Private      DEF_01637714-
      D122     6/19/13                                                           H
                         ruling tax application            DEF_01637718
                         A. Antonopoulos' Time log
      D123    11/27/19
                         11/27/2019-4/23/2020
                         A. Antonopoulos' Invoice
      D124     1/8/20
                         1/8/2020
                         A. Antonopoulos' Invoice
      D125     4/10/20
                         4/10/2020
                         Exhibit H to R. Leonard
      D126                                                                       H
                         4/24/2020 deposition
                         S. Boedeker Invoice
      D127     4/22/20
                         4/22/2020
                         Exhibit 5 to M. Edman
      D128
                         4/29/20 deposition
      D129      2/3/20   M. Edman Invoice 2/3/2020
      D130     4/14/20   M. Edman Invoice 4/14/2020
                         D. Kleiman Certification of
      D131     5/8/20                                    KLEIMAN_00562426
                         Death
                         Coin Exch Pty Ltd Transfer
      D132     3/12/14                                    DEFHC_00001114         H
                         of shares dates 3/12/2014



                                              11
Case 9:18-cv-80176-BB Document 641-1 Entered on FLSD Docket 03/16/2021 Page 12 of 30




    Exhibit                                                                   Plaintiffs'
                 Date        Document Description          Bates No./Source
    Number                                                                    Objections
                          Email chain between P.
                                                          KLEIMAN_00396011-
      D133     12/9/15    Paige and K. Andreou re:
                                                          KLEIMAN_00396012
                          Bitcoin?
                          Email to S. Matthews and R.
      D134     12/8/15    Watts from C. Wright re:          DEF_00022662
                          Fwd: On a side note -
                          Email chain between I.
                                                            DEF_01103312-
      D135     6/22/15    Kleiman, R. Watts and C.                                H
                                                            DEF_01103315
                          Wright re: questions
                          Email chain between R.
                          watts, R. Thomas, C. Wright,
                          S. Matthews and J. Balazs re:   DEFAUS_01877156-
      D136     10/26/15                                                           H
                          C01N Pty Ltd - 2013             DEFAUS_01877162
                          position paper
                          [DLM=Sensitive]
                          Quit Claim Deed from D.
                          Kleiman to I. Kleiman, Palm
      D137      3/8/12    beach County CFN
                          20120092166 OR BK 25058
                          PG 1867
                          Plaintiffs' Disclosure of all
                          Repositories of Potentially
      D138      3/7/19    Relevant ESI Pursuant to the                           H, R
                          Parties Stipulated Discovery
                          Plan Filed February 5, 2019
              5/1/2009-                                     DEF_01638686-      H, R, IC,
      D139
              6/1/2009    Multiple receipts                 DEF_01638767        COM
                          "The Developer's Guide to
                                                            DEF_00247189-
      D140       2008     Debugging" by Grotker,                               R, CML
                                                            DEF_00247420
                          Holtman, Keding and Wloka
               7/1/2008-  Wright: Profit & Loss             DEF_1634150-
      D141                                                                       H, R
               6/30/2009  Statement - 2009                   DEF_1634153
              12/17/2008                                    DEF_01638858-
      D142                                                                       H, R
              - 1/31/2009 Multiple 2008 receipts            DEF_01638939
                                                            DEF_01638941-      H, R, IC,
      D143       2008
                          Multiple receipts                 DEF_01639012        COM
                                                            DEF_00168946-         H
      D144
                          C. Wright resume                  DEF_00168954
                                                           DEFHC_01047291-     H, R, IC,
      D145
                          C. Wright writings and notes     DEFHC_01047350       COM
                                                           DEFHC_01047368-     H, R, IC,
      D146
                          C. Wright writings and notes     DEFHC_01047419       COM
                                                           DEFHC_01047457-     H, R, IC,
      D147
                          C. Wright writings and notes     DEFHC_01047461       COM

                                               12
Case 9:18-cv-80176-BB Document 641-1 Entered on FLSD Docket 03/16/2021 Page 13 of 30




    Exhibit                                                                   Plaintiffs'
                Date       Document Description            Bates No./Source
    Number                                                                    Objections
                                                           DEFHC_01047462-     H, R, IC,
      D148
                         C. Wright writings and notes      DEFHC_01047478       COM
                                                           DEFHC_01047859-     H, R, IC,
      D149
                         C. Wright writings and notes      DEFHC_01047901       COM
                                                           DEFHC_01047934-     H, R, IC,
      D150
                         C. Wright writings and notes      DEFHC_01047940       COM
                                                           DEFHC_01048148-     H, R, IC,
      D151
                         C. Wright writings and notes      DEFHC_01048186       COM
                                                           DEFHC_01049410-     H, R, IC,
      D152
                         C. Wright writings and notes      DEFHC_01049421       COM
                                                           DEFHC_01049649-     H, R, IC,
      D153
                         C. Wright writings and notes      DEFHC_01049662       COM
                                                           DEFHC_01049750-     H, R, IC,
      D154
                         C. Wright writings and notes      DEFHC_01049786       COM
                                                           DEFHC_01049787-     H, R, IC,
      D155
                         C. Wright writings and notes      DEFHC_01049791       COM
                         Email chain with attachment      KLEIMAN_00278090
      D156     3/11/14   between I. Kleiman and C.               -
                         Wright re: Letter                KLEIMAN_00278091
                         Email chain with attachment
                                                          KLEIMAN_00568407-
      D157     3/12/14   between I. Kleiman and A.
                                                          KLEIMAN_00568415
                         Damoka re: Letter
                         Email chain between D.
                                                          KLEIMAN_00065715-
      D158     12/3/12   Kleiman, S. Dorsey and P.                               H, R
                                                          KLEIMAN_00065716
                         Paige re: October
                         Email to P. Paige from D.        KLEIMAN_00068025-
      D159     3/11/13                                                           H, R
                         Kleiman re: FW: WPTV             KLEIMAN_00068028
                         Email chain between C.
                         Wright, L. Wright and M.
                         Sulema re: FW: Status
                         update with attachments            DEF_00294371 -
      D160     7/24/09                                                         H, R, UP
                         various computer code files        DEF_00295009
                         and scrips in C++, VS,
                         XML, and other code
                         languages
                         Email chain with attachment
                         between C. Wright and D.
                                                          DEFAUS_01732182-
      D161     3/12/08   Kleiman re: Defamation and                               H
                                                          DEFAUS_01732276
                         the difficulties of law on the
                         Internet.aig
                         "Bitcoin without a payment
                                                           DEFHC_01050338-
      D162     Aug-07    intermediary" notes dated                            H, IC, COM
                                                            DEFHC_0150415
                         August 2007


                                               13
Case 9:18-cv-80176-BB Document 641-1 Entered on FLSD Docket 03/16/2021 Page 14 of 30




    Exhibit                                                                  Plaintiffs'
                Date       Document Description           Bates No./Source
    Number                                                                   Objections
                                                         DEFHC_01050416-      H, R, IC,
      D163     6/10/05
                         C. Wright writings and notes    DEFHC_01050423        COM
                         BOD Meeting Minutes dated                            A, H, R,
      D164     Aug-07                                    DEFHC_01050442
                         August 2007                                           COM
                                                         DEFHC_01050443-
      D165      2008                                                            H, R
                         TimeChain v0.0.2 Alpha          DEFHC_01050444
                         "Secure Names for Bit-
                                                         DEFHC_01050472-
      D166               Strings" by S. Haber and W.                            H, R
                                                         DEFHC_01050479
                         S. Stornetta
                         "Protocols for Public Key
                                                         DEFHC_01050480-
      D167               Cryptosystems" by R.                                   H, R
                                                         DEFHC_01050492
                         Merkle
                                                         DEFHC_01050493-      H, R, IC,
      D168
                         C. Wright writings and notes    DEFHC_01050563        COM
                         "Tominaga Nakamoto. 1715-
                                                         DEFHC_01050564-
      D169     5/1/08    46. A Tokugawa Iconoclast"                             A, H
                                                         DEFHC_01050581
                         by K. Shuichi
                                                         DEFHC_01050582-
      D170                                                                      H, R
                         C. Wright writings and notes    DEFHC_01050590
                         Email to C. Wright from D.
      D171     8/18/09                                   DEFAUS_00690895         H
                         Kleiman re: Hello
                         Petition for Disposition of
                         Personal Property Without
                         Administration (verified
      D172      2013
                         statement), IN RE: Estate of
                         David Alan Kleiman File No.
                         502013CP005060
                         Email to D. Kleiman from C.     DEFAUS_00080312-
      D173     1/31/13                                                           H
                         Wright re: Long time            DEFAUS_00080715
                         Email chain between D.
      D174     2/2/13    Kleiman and C. Wright re:       DEFAUS_00101652         H
                         Long time
                         Email chain with attachment
                         between D. Kleiman and C.
                                                         DEFAUS_00688785-
      D175     6/3/08    Wright re: An ethics issue                              H
                                                         DEFAUS_00688789
                         that needs to be investigated
                         (ISACA Branch President)
                         Email chain between C.
                                                         DEFAUS_00098039-
      D176     5/15/12   Wright and D. Kleiman re:                              H, R
                                                         DEFAUS_00098040
                         Correct Contact info
                         Email chain between D.
                                                         DEFAUS_00100812-
      D177    10/21/12   Kleiman and C. Wright re:                               H
                                                         DEFAUS_00100814
                         IFIP-WG11.9 CFP


                                              14
Case 9:18-cv-80176-BB Document 641-1 Entered on FLSD Docket 03/16/2021 Page 15 of 30




    Exhibit                                                                 Plaintiffs'
                Date       Document Description          Bates No./Source
    Number                                                                  Objections
                         Email to L. Kleiman and I.
      D178    10/23/07   Kleiman from D. Kleiman        KLEIMAN_00027932       H, R
                         re: I need your help please
                         Email to I. Kleiman from D.
      D179     5/6/09    Kleiman re: Better buy some    KLEIMAN_00027940       H, R
                         twitter stock
                         Email to I. Kleiman and
                         "lureg8@yahoo.com from D.
      D180    11/27/09                                  KLEIMAN_00034836       H, R
                         Kleiman re: Here is your
                         stock tip
                         Email to I. Kleiman from D.
                         Kleiman re: Bing search
      D181     1/22/10                                  KLEIMAN_00034835       H, R
                         engine on Apple's iPhones as
                         default
                         Email to I. Kleiman from D.
      D182     3/9/10    Kleiman re: Quoted In Men's    KLEIMAN_00034834       H, R
                         Health Magazine
                         Email to I. Kleiman from D.
      D183     5/22/10                                  KLEIMAN_00034829       H, R
                         Kleiman re: video
                         C. Wright Master of Laws
                         with Commendation in
                                                        GAVIN_00000211-
      D184     5/15/08   International Commercial                              H, R
                                                        GAVIN_00000212
                         Law from University of
                         Northumbria at New Castle
                         Email chain with attachment
                         between C. Wright, R. Watts,
                                                        DEFAUS_00672796-
      D185     10/3/13   V. Raj, J. Chesher re: AAT                            H, R
                                                        DEFAUS_00672803
                         matter: Wright v FCT -
                         executed 42C agreement
                         Palm Beach Sheriff's Office
      D186     8/13/06   Informational report on D.                         H, R, A, UP
                         Kleiman by T. Wright
                         "C++ How To Program, 5th
      D187      2005                                      DEF_01840307         CML
                         Edition (2005)" Joliet
                         "C++ For Business
      D188      2005     Programming, 2nd Edition         DEF_01840311         CML
                         (2005)" Joliet
                         "C++ In a Nutshell (2003)"
      D189      2003                                      DEF_01840312         CML
                         Joliet
                         "Professional ADO.NET 2:
                         Programming with SQL
                                                          DEF_00506067-
      D190      2005     Server 2005, Oracle, and                              CML
                                                          DEF_00506710
                         MySQL" by W. McClure, G.
                         Beamer, J. Croft IV, A.

                                             15
Case 9:18-cv-80176-BB Document 641-1 Entered on FLSD Docket 03/16/2021 Page 16 of 30




    Exhibit                                                                Plaintiffs'
                Date       Document Description         Bates No./Source
    Number                                                                 Objections
                         Little, B. Ryan, P.
                         Winstanley, D. Yack and J.
                         Zongker
                         "Professional Visual Studio
                                                         DEF_01124818-
      D191      2005     2005" by A. Parsons and N.                        H, R, CML
                                                         DEF_01125732
                         Randolph
                         Email chain with attachment
                         between D. Kleiman, C.        KLEIMAN_00396311
      D192     2/13/13   Conrad and P. Paige re:       _KLEIMAN_0039634       H, R
                         CFLLC Operation                      5
                         Agreement
      D193     2/18/20   Plaintiffs' Privilege Log                          H, R, UP
                         Minute book for Coin-Exch
      D194     5/1/13                                   DEFHC_00001050         H
                         Pty Ltd dated 5/1/2013
                         Application for shares for
      D195     5/1/13    C01n Exch Pty Ltd. Dated       DEFHC_00001113         H
                         5/1/2013
                         Email chain between D.
                         Kleiman and C. Wright re:     DEFAUS_01731927-
      D196     2/23/08
                         [CCE] RE: PI License          DEFAUS_01731935
                         Debate
                         Email chain between D.
      D197     2/19/09   Kleiman and C. Wright re:     DEFAUS_00688883
                         How are you
                         Email chain between D.
      D198     3/3/09    Kleiman and C. Wright re:     DEFAUS_00688966
                         Next week
                         Email chain between D.
      D199     3/10/09   Kleiman and C. Wright re:     DEFAUS_00689010
                         Welcome
                         Email chain between C.
                                                       DEFAUS_00688386-
      D200     4/9/08    Wright and D. Kleiman re:
                                                       DEFAUS_00688387
                         Runners up
                         Email chain with attachment
                                                       DEFAUS_00686584-
      D201    11/27/07   between C. Wright and D.
                                                       DEFAUS_00686589
                         Kleiman re: Question
                         Email to D. Kleiman from C.
      D202    11/11/10                                 DEFAUS_00092218
                         Wright re: Next time
                         Email chain between D.
                         Kleiman and C. Wright re:     DEFAUS_00688425-
      D203     4/22/08
                         Authorship offer (ISC) 2      DEFAUS_00688433
                         Press Series - ISSMP



                                             16
Case 9:18-cv-80176-BB Document 641-1 Entered on FLSD Docket 03/16/2021 Page 17 of 30




    Exhibit                                                                           Plaintiffs'
                Date       Document Description             Bates No./Source
    Number                                                                            Objections
                         Email chain between C.
                                                          DEFAUS_00687375-
      D204    12/23/07   Wright and D. Kleiman re:
                                                          DEFAUS_00687376
                         New year and all
                         Email chain between C.
                         Wright and D. Kleiman re:
                                                          DEFAUS_00687896-
      D205     3/13/08   Defamation and the
                                                          DEFAUS_00687904
                         difficulties of law on the
                         Internet.aig
                         Email to M. Pollitt, C.
                         Whitcomb, S. Guttman and
                         C. Wright from D. Kleiman        DEFAUS_00688772-
      D206     5/24/08
                         re: Recommendations for          DEFAUS_00688773
                         DFCB board / committee
                         member
                         Email to C. Wright from D.
      D207     3/13/09                                     DEFAUS_00689025
                         Kleiman re: morning
                         Appendix B to N. Chamber's
      D208     4/10/20
                         expert report
                                                          https://satoshi.nakamot
                                                            oinstitute.org/code/
      D209      2008
                                                          https://bitcointalk.org/i
                         Timechain 2008 Satoshi           ndex.php?topic=38237
                         Nakamoto                                    4.0
                         "Basic Economics: A
                                                             DEF_01670276-
      D210     8/20/08   Citizen's Guide to the
                                                             DEF_01670584
                         Economy" by T. Sowell
                         "Probability and Finance: It's
                                                             DEF_01328526-
      D211     5/8/06    Only a Game!" by G. Shafer
                                                             DEF_01328942
                         and V. Vovk
                         "Great Scientific Ideas That
                                                             DEF_00371521-
      D212     3/31/07   Changed the World: Part I"
                                                             DEF_00371982
                         by S. Goldman
                         "Playing For Real: A Text on
                                                             DEF_00368019-
      D213     1/22/08   Game Theory" by K.
                                                             DEF_00368670
                         Binmore
                         "Network Security
                         Assessment: From
                                                             DEF_01124388-
      D214     12/4/06   Vulnerability to Patch" by S.
                                                             DEF_01124785
                         Manzuik, K. Pfeil and A.
                         Gold
                         "Building Embedded Linux            DEF_01714633-
      D215     8/6/08
                         Systems" by K. Yaghmour,            DEF_01715096


                                               17
Case 9:18-cv-80176-BB Document 641-1 Entered on FLSD Docket 03/16/2021 Page 18 of 30




    Exhibit                                                                Plaintiffs'
                Date       Document Description         Bates No./Source
    Number                                                                 Objections
                         J. Masters, G. Ben-Yossef
                         and P. Gerum
                         "Network Externality: An
                                                        DEF_00285316-
      D216    12/12/07   Uncommon Tradegy" by S.
                                                        DEF_00285334
                         J. Liebowitz and S. Margolis
                         "Static Games of Incomplete    DEF_00285308-
      D217     5/26/03
                         Information" by J. Ratliff     DEF_00285315
                         "Ruin probability for Levy
                         risk process compounded by
                                                        DEF_00285297-
      D218     4/23/07   geometric Brownian
                                                        DEF_00285307
                         motion*" by X. Zhao and C.
                         Yin
                         "Toward Econometric
                         Models of the Security Risk    DEF_00285284-
      D219     5/19/04
                         from Remote Attacks" by S.     DEF_00285296
                         Schechter
                         "Toward a Dynamic
                         Modeling of the
                                                        DEF_00285265-
      D220    10/19/06   Vulnerability Black Market"
                                                        DEF_00285283
                         by J. Radianti and J.
                         Gonzalez
                         "Chaos Theory: Two Essays
                                                        DEF_00285193-
      D221     3/8/07    on Market Anarchy" by R.
                                                        DEF_00285251
                         Murphy
                         "Game Theory: A Critical
                         Introduction" by S.            DEF_01235727-
      D222    10/14/04
                         Hargreaves Heap and Y.         DEF_01236021
                         Varoufakis
                         "Hazlitt vs. Hansen:
                         Differences in the Analysis
                                                        DEF_00810031-
      D223    10/14/04   of The General Theory of
                                                        DEF_00810071
                         Employment, Interest, and
                         Money" by A. Villacampa
                         "A subjectivist theory of
                                                        DEF_00350023-
      D224     4/12/04   entrepreneurship" by J.
                                                        DEF_00350055
                         Mahoney and S. Michael
                         "Control - A History of
                                                        DEF_01671841-
      D225    10/26/06   Behavioral Psychology" by
                                                        DEF_01672099
                         J. Mills
                         "Cisco IOS Switch Security
                         Configuration Guide" by A.
                                                        DEF_00211404-
      D226     6/28/04   Borza, D. Duesterhaus, C.
                                                        DEF_00211489
                         Grabczynski, J. Johnson, R.
                         Kelly and T. Miller

                                              18
Case 9:18-cv-80176-BB Document 641-1 Entered on FLSD Docket 03/16/2021 Page 19 of 30




    Exhibit                                                                   Plaintiffs'
                Date        Document Description           Bates No./Source
    Number                                                                    Objections
                          Email to I. Kleiman from C.
                                                          KLEIMAN_00185330-
      D227     5/12/14    Wright re: FW: Draft
                                                          KLEIMAN_00185331
                          submissions to ATO
                           Minute book for Coin-Exch
                          Pty Ltd and various emails        DEF_00013161-
      D228     3/12/14
                          regarding Coin-Exch shares        DEF_00013172
                          for Kleiman Estate
                          Current details for ABN for
      D229    10/22/14                                    DEFAUS_01570160
                          Coin-Exch Pty. Ltd.
                          Wright International
                          Investments Ltd Items
      D230     3/10/20                                      DEF_01924295
                          Register [Detail] from
                          MYOB
                          Screenshot of Wright
      D231     2/26/11    International Investments Ltd     DEF_01924354
                          purchase from MYOB
                          Screenshot of Wright
      D232     3/1/11     International Investments Ltd     DEF_01924330
                          payment from MYOB
                          Screenshot of Wright
      D233     10/1/09    International Investments Ltd     DEF_01924348
                          purchase from MYOB
                          Screenshot of Wright
      D234     1/2/10     International Investments Ltd     DEF_01924349
                          purchase from MYOB
                          Screenshot of Wright
      D235     6/30/10    International Investments Ltd     DEF_01924355
                          purchase from MYOB
                          Screenshot of Wright
      D236     4/2/10     International Investments Ltd     DEF_01924350
                          purchase from MYOB
                          Coin-Exch Pty Ltd Accounts        DEF_00041252-
      D237     6/30/13
                          List                              DEF_00041254
                          Ridges Estate Pty Ltd Tax
      D238     8/15/02                                      DEF_00075074
                          Invoice
              2/2/2009-   Multiple 2009 bills and           DEF_01638769-
      D239
              4/26/2009   receipts                          DEF_01638856
                          Email chain between R.
      D240     6/26/15    Watts and I. Kleiman re:          DEF_00022408
                          more questions
                                                            DEF_01906764-
                          Email chain with attachment       DEF_01906765
      D241     1/16/12
                          between J. Chesher, K. Ng,
                          C. Wright and A. Sommer           DEF_01634114-

                                               19
Case 9:18-cv-80176-BB Document 641-1 Entered on FLSD Docket 03/16/2021 Page 20 of 30




    Exhibit                                                                Plaintiffs'
                Date       Document Description       Bates No./Source
    Number                                                                 Objections
                         re: Appeal against ATO        DEF_01634145
                         decision
                                                      DEF_01634146-
                                                      DEF_01634147
                         Email chain between C.
                         Wright, D. Kleiman and L.
                         Wright re: Reminder: Your
      D242     9/9/11                                   DEFAUS_00114566
                         Webinar is on Friday,
                         September 9, 2011 7:00 PM -
                         8:00 PM AEST
                         Email to D. Kleiman from C.
      D243     3/25/08                                  DEFAUS_00687909
                         Wright re: Runners up
                         Email chain between C.
                                                       DEFAUS_00687894-
      D244     3/13/08   Wright, D. Kleiman and L.
                                                        DEFAUS_00687895
                         Wright re: Your offer
                         Email chain between C.
                                                       DEFAUS_00097372-
      D245    10/14/11   Wright and D. Kleiman re: A                           H
                                                        DEFAUS_00097373
                         paper
                         Email chain between D.
      D246     3/18/10   Kleiman and C. Wright re:                             H
                         So…                            DEFAUS_00692822
                         Email chain between D.
                         Kleiman and C. Wright and
      D247    10/17/11                                  DEFAUS_00697938        H
                         other re: Using Checklists to
                         make better best.docx
                         Email chain between D.
      D248     5/24/10   Kleiman and C. Wright re:      DEFAUS_00089054        H
                         Some more reading
                         Email chain between D.
      D249     3/15/10   Kleiman, C. Wright and R.      DEFAUS_00692760        H
                         Radvanovsky re: A paper
                         Email chain between D.
                                                       DEFAUS_00694769-
      D250     3/1/11    Kleiman and C. Wright re:                             H
                                                        DEFAUS_00694770
                         BAA 11-02
                         Email with attachment to D.
                                                       DEFAUS_00087391-
      D251     4/13/10   Kleiman from C. Wright re:                            H
                                                        DEFAUS_00087403
                         Some reading for you
                         Email chain between I.
                         Kleiman and the Florida       KLEIMAN_00002693-
      D252     7/3/15                                                      R, H, MIL
                         Division of Corporations re:   KLEIMAN00002694
                         articles of incorporation
                         Email chain between I.
      D253     4/15/11   Kleiman and L. Lang re:       KLEIMAN_00002993        R
                         david's address

                                             20
Case 9:18-cv-80176-BB Document 641-1 Entered on FLSD Docket 03/16/2021 Page 21 of 30




    Exhibit                                                                      Plaintiffs'
                Date       Document Description            Bates No./Source
    Number                                                                       Objections
                         Email to self from I. Kleiman   KLEIMAN_00005358-
      D254     4/7/15
                         re: Fwd: Dave                   KLEIMAN_00005361
                         Email chain between I.
                         Kleiman and Astro Air Inc
      D255     8/19/13                                   KLEIMAN_00050638         R, MIL
                         re: Thank you For
                         Contacting Us
                         Email chain between I.
                         Kleiman and T. Miller re:
                         EOI case ref #
      D256     7/27/15                                   KLEIMAN_00298877            R
                         362215/Australia case ref
                         #1-6B0K5GO - email 2 of x
                         yes can open
                         Email to I. Kleiman from
                         Craigslist re:
      D257     7/17/13   Post/Edit/Delete: "Quickie      KLEIMAN_00366588         R, MIL
                         Triumph Wheelchair"
                         (general for sale - by owner)
                         Email to I. Kleiman from P.
      D258     5/1/14    Paige re: Mailbox Renewal       KLEIMAN_00397384         R, H, UP
                         Reminder
                         Email to A. Sommer and I.
                         Kleiman from J. McKeon re:      KLEIMAN_00397662-
      D259     5/19/14                                                            R, H, UP
                         The Karp Law Firm -             KLEIMAN_00397663
                         Kleiman Matter
                         Email to T. Miller from I.
                         Kleiman re: EOI case ref #
      D260     7/22/15   362215/Australia case ref       KLEIMAN_00184482            R
                         #1-6B0K5GO follow-up and
                         please email
                                                         https://www.youtube.c
                         "Bitcoin Q&A: Not your          om/watch?v=AcrEEnD
      D261    10/23/19
                         Keys, Not your Coins" video     Lm58&ab_channel=aa
                         by A. Antonopoulos                       ntonop
                         Corsair Survivor Stealth TD
                         Black USB thumbdrive.
      D262     4/26/13                                                             R, UP
                         Serial:
                         DCA46D83A46D614E
                         Corsair Survivor Stealth TD
                         Gray Blue USB thumbdrive.
      D263     4/26/13                                                             R, UP
                         Serial:
                         68A87A90A87A5C8E
                         Corsair Survivor Stealth TD
      D264     4/26/13                                                             R, UP
                         Gray Orange USB


                                              21
Case 9:18-cv-80176-BB Document 641-1 Entered on FLSD Docket 03/16/2021 Page 22 of 30




    Exhibit                                                                 Plaintiffs'
                Date       Document Description          Bates No./Source
    Number                                                                  Objections
                         thumbdrive. Serial:
                         D8B0BD66B0BDBAE
                         CEIC 2009" 2GB USB
      D265     4/26/13   thumbdrive.                                          R, UP
                         Serial:78049557049518E8
                         Corsair Survivor Stealth TD
      D266     4/26/13   Gray Blue USB thumbdrive.                            R, UP
                         Serial: 8AFB-1741
                         IACIS 2GB USB
      D267     4/26/13   thumbdrive. Serial: 0B10-                            R, UP
                         7EDF
                         Key USB thumbdrive. Serial:
      D268     4/26/13                                                        R, UP
                         7004-OABA
                         Microvault Tiny USB
      D269     4/26/13   thumbdrive. Serial:                                  R, UP
                         503434503434374
                         SanDisk Cruzer Micro USB
      D270     4/26/13   thumbdrive. Serial:                                  R, UP
                         F892E54992E50CC6
                         Western Digital WDC
                         WD7500BPVT-0 hard drive.
      D271     4/26/13                                                        R, UP
                         Serial: WD-
                         WX71A20K2955
                         Seagate ST9500325AS hard
      D272     4/26/13                                                        R, UP
                         drive. Serial: 5VE1B6VT
                         Hitachi HTS72101 hard
      D273     4/26/13   drive. Serial:                                       R, UP
                         MPCZN2Y0GS007H
                         Western Digital WDC
                         WD3200BEKT-2 hard drive.
      D274     4/26/13                                                        R, UP
                         Serial: WD-
                         WXMY08HR0801
                         Seagate ST9500420AS hard
      D275     4/26/13                                                        R, UP
                         drive. Serial: 5VJ07GCY
      D276     4/26/13   HTC T7373X Touch Pro2                                R, UP
                         C. Wright 2009 Australian       DEF_00250696-
      D277     6/30/09
                         Tax return                      DEF_00250727
                         Email with attachment to R.
                         Watts, C. Wright and J. Ball   DEFAUS_01566714-
      D278     7/17/14                                                         R, H
                         from C. Gordon re: Hotwire -    DEFAUS_0156734
                         fees and expenses
                         Email chain between N.         DEFAUS_00630271-
      D279     7/31/14                                                         R, H
                         Desmond, T. Bauer, M. Zhu      DEFAUS_00630276


                                             22
Case 9:18-cv-80176-BB Document 641-1 Entered on FLSD Docket 03/16/2021 Page 23 of 30




    Exhibit                                                                  Plaintiffs'
                Date       Document Description           Bates No./Source
    Number                                                                   Objections
                         and D. Russell re: Images for
                         laptops
                         Email with attachment to C.     DEFAUS_01860803-
                         Wright, R. Watts and C.         DEFAUS_01860805
      D280     8/15/14   Gordon from J. Ball re:                                R, H
                         Hotwire - Deed                  DEFAUS_01567174-
                         Administrators' fees            DEFAUS_01567185
                         Email chain between C.
                                                         KLEIMAN_00001722-
      D281     2/15/14   Wright and I. Kleiman re:
                                                         KLEIMAN_00001724
                         Dave
                         Email chain between C.
                                                         KLEIMAN_00000656-
      D282     2/15/14   Wright and I. Kleiman re:                               H
                                                         KLEIMAN_00000658
                         Dave
                         Email chain between C.
                                                         KLEIMAN_00001657-
      D283     2/15/14   Wright and I. Kleiman re:
                                                         KLEIMAN_00001660
                         Dave
                         Email chain between I.
                                                         KLEIMAN_00004929-
      D284     2/15/14   Kleiman, C. Wright and U.                               H
                                                         KLEIMAN_00004932
                         Nguyen re: Dave
                         Email chain between I.
                                                         KLEIMAN_00005177-
      D285     2/16/14   Kleiman and C. Wright re:                               H
                                                          KLEIMAN_0005186
                         Dave
                         Email with attachment to I.
      D286     2/26/14   Kleiman from C. Wright re:      KLEIMAN_00001679        H
                         Another
                         Email chain between I.
      D287     2/26/14   Kleiman and C. Wright re:       KLEIMAN_00278092     H, MIL
                         Another
                         Email chain between I.
      D288     3/6/14    Kleiman and C. Wright re:       KLEIMAN_00278087     H, MIL
                         Another
                         Email chain between C.
                                                         KLEIMAN_00278145-
      D289     3/11/14   Wright, I. Kleiman and A.                            R, H, UP
                                                         KLEIMAN_00278146
                         Damoka re: Letter
                         Email chain between I.
                                                         KLEIMAN_00278111-
      D290     3/13/14   Kleiman and C. Wright re:                            R, H, UP
                                                         KLEIMAN_00278113
                         Letter
                         Email to I. Kleiman from C.
      D291     3/28/14                                   KLEIMAN_00278208      H, UP
                         Wright re: Dave
                         Email to C. Wright from I.
      D292     5/2/14                                    KLEIMAN_00176771
                         Kleiman re: quantum
                         Email chain between C.
      D293     5/4/14    Wright and I. Kleiman re:       KLEIMAN_00000415     R, H, UP
                         conference call

                                              23
Case 9:18-cv-80176-BB Document 641-1 Entered on FLSD Docket 03/16/2021 Page 24 of 30




    Exhibit                                                                       Plaintiffs'
                Date       Document Description           Bates No./Source
    Number                                                                        Objections
                         Email chain between C.
      D294     5/12/14   Wright, I. Kleiman and A.      KLEIMAN_00176948           R, H, UP
                         Sommer re: ato
                         Email with attachment to I.
                         Kleiman, A. Sommer and R.         DEF_01367411-
      D295     5/14/14                                                               R, H
                         Watts from C. Wright re: Joe      DEF_01367412
                         and Andrew
                         Email to C. Wright and R.
      D296     7/8/15    Watts from I. Kleiman re:      KLEIMAN_00185770
                         Proposal
                         Email with attachment to R.
                         Watts, A. McCabe and B.
                                                           DEF_01373372-
      D297     4/30/14   Kogan from A. McEvoy re:                                    R, H
                                                           DEF_01373373
                         Hotwire Preemptive
                         Intelligence Pty Limited
                         Email chain between D.
                         Bailey, R. Watts, C. Gordon       DEF_01915075-
      D298     7/24/14                                                               R, H
                         and J. Ball re: issues with       DEF_01915076
                         Ecowize
                         "Human Action: A Treatise
                                                           DEF_01314149-
      D299     12/4/08   on Economics" by L. von                                  R, H, CML
                                                           DEF_01315078
                         Mises
                         Email to C. Wright from
                         ScienceDirect Message           DEFAUS_01545183-
      D300     6/10/09                                                                R
                         Center re: ScienceDirect:       DEFAUS_01545184
                         Document Purchase
                         D. Kleiman IRS Account         KLEIMAN_00485473-
      D301    12/31/09                                                               UP
                         Transcript 2009                KLEIMAN_00485474
                         D. Kleiman IRS Account         KLEIMAN_00485475-
      D302    12/31/10                                                               UP
                         Transcript 2010                KLEIMAN_00485476
                         D. Kleiman IRS Account         KLEIMAN_00485477-
      D303    12/31/11                                                               UP
                         Transcript 2011                KLEIMAN_00485478
                                                        https://www.semanticsc
                                                           holar.org/paper/A-
                                                             Preamble-Into-
                                                           Aligning-Systems-
      D304     8/24/11                                                            R, H, CML
                         "A Preamble Into Aligning         Engineering-and-
                         Systems Engineering and        Wright/fc603d86b06aa
                         Information Security Risk      57263fa318c6dcb77a6
                         Measures" by C. Wright                 098f0c5c
                                                        https://www.researchga
                         "Of Black Swans, Platypii      te.net/publication/2595
      D305     Sep-11                                                             R, H, CML
                         and Bunyips: The outlier and   77750_Of_Black_Swa
                         normal incident in risk        ns_Platypii_and_Bunyi

                                             24
Case 9:18-cv-80176-BB Document 641-1 Entered on FLSD Docket 03/16/2021 Page 25 of 30




    Exhibit                                                                         Plaintiffs'
                Date       Document Description            Bates No./Source
    Number                                                                          Objections
                         management" by C. Wright        ps_The_outlier_and_no
                         and T. Zia                      rmal_incident_in_risk_
                                                               management
                                                         https://researchoutput.c
                         "Modeling system audit as a     su.edu.au/en/publicatio
                         sequential test with             ns/modeling-system-       R, H, COM,
      D306     Dec-11
                         discovery as a failure time      audit-as-a-sequential-       CML
                         endpoint" by C. Wright and      test-with-discovery-as-
                         T. Zia                                     a-fa
                                                          http://infosecisland.co
                                                           m/blogview/16770-        R, H, COM,
      D307     9/26/11
                         "SCADA: Air Gaps Do Not         SCADA-Air-Gaps-Do-            CML
                         Exist" by C. Wright                  Not-Exist.html
                         "A quantitative analysis into
                                                         https://dl.acm.org/doi/1
                         the economics of correcting                                R, H, COM,
      D308     Jun-11                                    0.5555/2023430.20234
                         software bugs" by C. Wright                                   CML
                                                                     59
                         and T. Zia
                         Calendar invite to C. Wright,
                                                            DEF_00043777-
      D309     8/11/14   S. Savanah, R. Watts and A.                                   R, H
                                                            DEF_00043778
                         Ellis from A. Pedersen
                         Email to V. Magnusson from
                         C. Wright re: FW: Grays -          DEF_00235674-
      D310     9/4/14                                                               R, H, CML
                         Your Paid Invoice 2088662-         DEF_00235675
                         26
                         Email to V. Magnusson from
                         C. Wright re: FW: Grays -          DEF_00235669-
      D311     9/8/14                                                               R, H, CML
                         Your Paid Invoice 2088838-         DEF_00235671
                         22
                         Email to V. Magnusson from
                         C. Wright re: Fwd: Grays -      DEFAUS_00634339-
      D312     9/12/14                                                              R, H, CML
                         Your Paid Invoice 2088839-      DEFAUS_00634342
                         25
                         Email to V. Magnusson from
                         C. Wright re: FW: Receipt
                                                          DEFHC_01052918-
      D313     9/18/14   for your payment to                                        R, H, CML
                                                          DEFHC_01052919
                         Systemax Technologies Pty
                         Ltd
                         Email to V. Magnusson from
                         C. Wright re: FW: Grays -       DEFAUS_00710350-
      D314    11/26/14                                                              R, H, CML
                         Your Paid Invoice 5011074-      DEFAUS_00710351
                         61
                         Letter to C. Wright from           DEF_01491956-
      D315    12/23/13
                         Australian Taxation Office         DEF_01491976


                                              25
Case 9:18-cv-80176-BB Document 641-1 Entered on FLSD Docket 03/16/2021 Page 26 of 30




    Exhibit                                                                        Plaintiffs'
                Date       Document Description            Bates No./Source
    Number                                                                         Objections
                                                         https://www.sciencedir
                         Optimal tests for               ect.com/journal/journal
                                                                                   R, H, COM,
      D316     6/5/07    homogeneity of covariance,          -of-multivariate-
                                                                                      CML
                         scale, and shape by M.          analysis/vol/100/issue/
                         Hallin and D. Paindaveine                  3
                         Inventory Journal for Wright
      D317     8/4/09                                       DEF_01924299              R, H
                         International Investments Ltd
                         Agreement between C.
                                                         DEFAUS_01584851-
      D318     1/30/09   Wright and Information                                        H
                                                         DEFAUS_01584854
                         Defense Pty Ltd
                         Email chain between D.
                         Kleiman and C. Wright re:
                                                            DEF_00005865-
      D319     3/12/08   Defamation and the                                            H
                                                            DEF_00005871
                         difficulties of law on the
                         Internet
                         Sale Agreement between
                         Information Defense Pty Ltd        DEF_00717951-
      D320     3/1/10                                                                 R, H
                         and L. Wright/Cloudcroft Pty       DEF_00717975
                         Ltd
                         Supreme Court of New
      D321     11/6/13   South Wales Judgment/Order         DEF_01598404
                         Case No. 2013/00245661
                         Supreme Court of New
      D322     11/6/13   South Wales Judgment/Order         DEF_00029338
                         Case No. 2013/00225983
                         Minute book for Coin-Exch
      D323     3/12/14                                      DEF_00027379             H, UP
                         Pty Ltd
                         Certified ASIC company
                                                             ASIC000001-
      D324               documents for Australian
                                                             ASIC000308
                         companies
                         ABN Company History for             ABR000001-
      D325
                         Australian companies                ABR000024
                         Email with attachment to D.
                         Kleiman and R.                     DEF_01281884-
      D326     4/18/10                                                              H, CML
                         Radvanovsky from C.                DEF_01281940
                         Wright re: Papers so far.
                         Graysonline.com Tax
      D327     7/2/10                                       DEF_00292529            R, CML
                         Invoice 2100448-1
                         Email with attachment to C.
                                                            DEF_00292541-
      D328     7/20/10   Wright from L. Hoogvliet re:                                  R
                                                            DEF_00292543
                         HT Order 3839731
                         Email chain between C.
      D329     1/25/09   Wright and D. Kleiman re:          DEF_00022188               H
                         Next post

                                              26
Case 9:18-cv-80176-BB Document 641-1 Entered on FLSD Docket 03/16/2021 Page 27 of 30




    Exhibit                                                                Plaintiffs'
                Date       Document Description         Bates No./Source
    Number                                                                 Objections
                         Email chain between C.
                         Wright ad D. Kleiman re:
      D330     9/25/09                                   DEF_00015988          H
                         CFS 09/October 5-6 Updated
                         Speaker/Session List
                         Email chain between D.
                                                         DEF_00005374-
      D331     1/6/09    Kleiman and C. Wright re:                             H
                                                         DEF_00005375
                         Happy new year
                         Email chain between C.
                                                       DEFAUS_00686738-
      D332     12/4/07   Wright and D. Kleiman re:                             H
                                                       DEFAUS_00686752
                         Question
                         Email chain between C.
                         Wright and D. Kleiman re:
                                                       DEFAUS_00687547-
      D333     2/8/08    [CCE] quick question re:                              H
                                                       DEFAUS_00687551
                         imaging metrics - imaging
                         speed
                         Email chain between C.
                         Wright and D. Kleiman re:     DEFAUS_00687779-
      D334     2/23/08                                                         H
                         [CCE] RE: PI License              00687785
                         Debate
                         Email chain between C.
                         Wright and D. Kleiman re:     DEFAUS_00688405 -
      D335     4/22/08                                                         H
                         FW: Authorship offer: (ISC)   DEFAUS_00688424
                         2 Press Series - ISSMP
                         Email chain between D.
                         Kleiman, M. Himebaugh C.
                         Wright, R. O'Hanley, H.       DEFAUS_00688434 -
      D336     4/22/08                                                         H
                         Tipton and K. Henry re:       DEFAUS_00688454
                         Authorship offer: (ISC) 2
                         Press Series - ISSMP
                         Email chain between C.
      D337     4/24/08   Wright and D. Kleiman re:     DEFAUS_00082231         H
                         On Another note
                         Email chain between C.
                         Wright, "Shyaam" and D.
                         Kleiman re: FW: CFP -
                         Fourth International          DEFAUS_00083678-
      D338     6/5/08                                                          H
                         Conference on Information     DEFAUS_00083680
                         Systems Security (ICISS
                         2008) HYDERABAD
                         INDIA
                         Email to D. Kleiman, S.
                         Northcutt, B. Wright, E.      DEFAUS_0068860-
      D339     5/20/08                                                         H
                         Sturnick,                     DEFAUS_00688661
                         "dsvoboda@sans.edu," A.

                                             27
Case 9:18-cv-80176-BB Document 641-1 Entered on FLSD Docket 03/16/2021 Page 28 of 30




    Exhibit                                                                    Plaintiffs'
                Date       Document Description             Bates No./Source
    Number                                                                     Objections
                         Paller, J. Pike, E. Carroll, M.
                         Hofman, R. Radvanovsky,
                         G. Byrne,
                         "chamby@giac.org" and
                         "giac-eth ics-council-
                         bouncesIist.sans.org" from
                         C. Wright re: Tooting the
                         horn
                         Email to C. Wright from D.
      D340     6/17/08                                     DEFAUS_00688843         H
                         Kleiman re: My availability
                         Email chain between C.
                         Wright and D. Kleiman re:
                                                             DEF_00006803-
      D341     6/23/08   An ethics issue that needs to                            R, H
                                                              DEF_0006806
                         be investigated (ISACA
                         Branch President)
                         Email to I. Kleiman from C.
                                                           DEFAUS_00083799-
      D342     6/14/08   Wright re: FW: I will start                              R, H
                                                           DEFAUS_00083801
                         ending framework soon
                         Email to D. Kleiman from C.
      D343     2/13/11   Wright re: FW: American           DEFAUS_00092786        R, H
                         R&D
                         Email chain between C.
      D344    11/11/10   Wright and D. Kleiman re:         DEFAUS_00694074      H, COM
                         Hey
                         Email chain between C.
                         Wright and D. Kleiman re:         DEFAUS_00089113-
      D345     6/4/10                                                             R, H
                         Checkpoint smart defense as       DEFAUS_00089116
                         IPS
                         Email chain between D.
                         Kleiman, C. Wright, and
                                                             DEF_00008537-
      D346     1/18/09   others re: RE: [HTCC]                                    R, H
                                                             DEF_00008538
                         Secure deletion: a single
                         overwrite will do it
                         Email to D. Kleiman from C.
      D347     3/2/09                                      DEFAUS_00084260        R, H
                         Wright re: Next Week
                         Email to C. Wright from D.
      D348     3/9/09                                      DEFAUS_00689000         R
                         Kleiman re: Welcome!
                         Email to C. Wright from D.
      D349     3/11/09                                     DEFAUS_00689019         R
                         Kleiman re: Restaurants
                         Email chain with attachment
                         between C. Wright, D.             DEFAUS_00689211 -
      D350     4/18/09                                                            R, H
                         Kleiman and others re: RE:        DEFAUS_00689215
                         [CCE] Event viewer


                                                28
Case 9:18-cv-80176-BB Document 641-1 Entered on FLSD Docket 03/16/2021 Page 29 of 30




    Exhibit                                                                Plaintiffs'
                Date       Document Description         Bates No./Source
    Number                                                                 Objections
                         (Parsing) Attachments:
                         ATT01534.txt
                         Email chain between D.
                         Kleiman, C. Wright, and       DEFAUS_00690633 -
      D351     7/17/09                                                        R, H
                         others re: RE: [CCE] DD       DEFAUS_00690634
                         gurus
                         Email to D. Kleiman from C.
      D352     3/17/10                                 DEFAUS_00087354         H
                         Wright re: SO...
                         Email with attachment to D.
                         Kleiman and B.
                         Radvanovsky from C.
                                                       DEFAUS_00087447 -
      D353     4/18/10   Wright re: Some more                               H, CML
                                                       DEFAUS_00087461
                         readings for you.
                         Attachments:
                         IWSEC2010a.pdf
                         Email chain between D.
      D354     4/19/10   Kleiman and C. Wright re:     DEFAUS_00693293         H
                         RE: Papers so far.
                         Email chain between D.
      D355    10/24/08   Kleiman and C. Wright re:       DEF_00005570          H
                         RE: So what do you think
                         Email chain between C.
      D356    10/24/08   Wright and D. Kleiman re:       DEF_00008181          H
                         RE: Just a draft
                         Email chain between Dave        DEF_00006747-
      D357     7/17/08                                                         H
                         Kleiman and Craig Wright        DEF_00006748
                         Email chain between Craig       DEF_00028401-
      D358     7/17/08
                         Wright and Dave Kleiman         DEF_00028402
                         Email chain between Dave
                                                         DEF_00032566-
      D359     7/20/08   Kleiman, Craig Wright, and                            H
                                                         DEF_00032592
                         Shyaam Sundhar
                         Email Chain between Craig
      D360     9/9/08    Wright, Shyamm Sundhar          DEF_00020018          H
                         and Dave Kleiman
                         Email chain between Craig
      D361     9/10/08                                   DEF_00006173          H
                         Wright and Dave Kleiman
                         Email chain between Craig
      D362    10/13/08   Wright, Dave Kleiman and        DEF_00019787         R, H
                         others
                         Email chain between Dave
      D363     12/3/08                                                        R, H
                         Kleiman and Craig Wright




                                             29
Case 9:18-cv-80176-BB Document 641-1 Entered on FLSD Docket 03/16/2021 Page 30 of 30




           Respectfully submitted,


                                                      Attorneys for Dr. Craig Wright

                                                      RIVERO MESTRE LLP
                                                      2525 Ponce de Leon Boulevard, Suite 1000
                                                      Miami, Florida 33134
                                                      Telephone: (305) 445-2500
                                                      Fax: (305) 445-2505
                                                      Email: arivero@riveromestre.com
                                                      Email: jmestre@riveromestre.com
                                                      Email: zkass@riveromestre.com
                                                      Email: zmarkoe@riveromestre.com
                                                      Email: receptionist@riveromestre.com

                                                      By: s/ Andres Rivero
                                                      ANDRES RIVERO
                                                      Florida Bar No. 613819
                                                      AMANDA MCGOVERN
                                                      Florida Bar No. 964263
                                                      SCHNEUR KASS
                                                      Florida Bar No. 100554
                                                      ZAHARAH MARKOE
                                                      Florida Bar No. 504734




                                     CERTIFICATE OF SERVICE

           I certify that on March 16, 2021, I electronically filed this document with the Clerk of the
    Court using CM/ECF. I also certify that this document is being served today on all counsel of
    record either by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S.
    Mail.


                                                                 /s/ Andres Rivero
                                                                 Andres Rivero




                                                     30
